Case 1:19-cv-20896-RNS Document 460 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   Keith Stansell, and others,            )
   Plaintiffs,                            )
                                          )
                                                  Case No. 19-20896-Civ-Scola
   v.                                     )
                                          )
   Revolutionary Armed Forces of          )
   Columbia, Defendant.                   )

                                   Omnibus Order
         Now before the Court is the Plaintiff’s expedited motion for an order
  determining that the Plaintiff’s Antiterrorism Act (“ATA”) judgment is for
  compensatory damages and enforceable in full under the Terrorism Risk
  Insurance Act of 2002 (“TRIA”) and Lopez Bello’s cross motion for reconsideration
  of the denial of the preliminary injunction. For the reasons set forth below, the
  Plaintiff’s motion (ECF No. 442) is granted and Lopez Bello’s motion (ECF No.
  499) is denied.
         TRIA provides that a terrorist party’s blocked assets “shall be subject to
  execution or attachment in aid of execution in order to satisfy such judgment to
  the extent of any compensatory damages for which such terrorist party has been
  adjudged liable.” TRIA, Pub. L. No. 107-297 § 201(a). Meanwhile, ATA provides
  that any national of the United States injured by an act of international terrorism
  “shall recover threefold the damages he or she sustains and the cost of the suit,
  including attorney’s fees.” 18 U.S.C. § 2333(a).
         The Plaintiffs now seek an order determining that their $318,030,000 ATA
  judgment is entirely for compensatory damages (and therefore subject to
  execution under TRIA) before the United States Marshal disperses the $12
  million in proceeds from the sale of one of Lopez Bello’s properties. Once the
  Plaintiffs receive the sale proceeds, the amount that they collected will have
  exceeded $106,010,000. In response, Lopez Bello argues that the Plaintiffs can
  only collect $106,010,000, rather than the full $318,030,000 judgment, because
  the TRIA only allows for the recovery of compensatory damages—and, according
  to Lopez Bello, the judgment is made up of $106,010,000 in compensatory
  damages and $212,020,000 in punitive damages.
         “[T]here is no rigid rule on characterizing treble damages statutes as either
  compensatory or punitive.” Alea London Ltd. v. Am. Home Services, Inc., 638 F.3d
  768, 777-778 (11th Cir. 2011). “In fact, treble damages statutes defy easy
Case 1:19-cv-20896-RNS Document 460 Entered on FLSD Docket 07/16/2020 Page 2 of 2



  categorization as compensatory or punitive in nature.” Id. at 777. “Whether
  treble damages under a given statute are considered compensatory or punitive
  is an intensely fact-based inquiry that may vary statute-to-statue.” Id.
          A main purpose of TRIA is to compensate United States nationals who are
  victims of international terrorism. See 136 Cong. Rec S4568-01; 1990 WL 49302
  at *S4592 (“[TRIA] will serve as a further incentive to those with deep pockets
  . . . to spend resources and go after terrorists: this bill establishes an express
  cause of action to gain compensation as fruit of their efforts”). Indeed, ATA is
  similar to RICO and the Clayton Act, which also allow for the award of treble
  damages, the cost of the suit, and reasonable attorney’s fees. See 18 U.S.C. §
  2333(a); 18 U.S.C. § 1964(c); 15 U.S.C. § 15(a). The damages provisions of both
  statutes are remedial. “Both RICO and the Clayton Act are designed to remedy
  economic injury by providing for the recovery of treble damages, costs, and
  attorney’s fees.” Agency Holding Corp. v. Malley-Duff & Associates, Inc., 483
  U.S.C 143, 151 (1987); see also Phoenix Bond & Indem. Co. v. Bridge, 2012 WL
  8706, at *3 (N.D. Ill. Jan. 2, 2012) (“The Supreme Court has consistently
  characterized RICO’s treble damages provision (and the parallel treble damages
  provision in the Clayton Act, on which RICO’s damage provision was modeled)
  as remedial rather than punitive”).
          Moreover, District Court Judge Lazzara from the Middle District of Florida
  entered the Plaintiffs’ ATA judgment for compensatory damages in the amount
  of $318,030,000. (ECF No. 1-1) (repeatedly stating that the judgment was for
  “compensatory damages”). And the Eleventh Circuit has referred to the judgment
  in this case as compensatory damages. Stansell v. FARC, 704 F.3d 910, 913
  (11th Cir. 2013) (“In 2010, Appellees collectively obtained a default judgment
  against FARC for $318 million in compensatory damages.”). Therefore, this Court
  concludes that the $318,030,000 judgment is for compensatory damages.

        Done and ordered in chambers, at Miami, Florida, on July 15, 2020.



                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
